Case: 22-60031     Document: 00516554456         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 22, 2022
                                  No. 22-60031
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Haider Ali,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             Agency No. A216 711 653


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Haider Ali, a native and citizen of Pakistan, petitions for review of a
   decision of the Board of Immigration Appels (BIA) denying his motion to
   reopen removal proceedings on the basis of changed country conditions in
   Pakistan. Ali argues that the BIA erred in denying his motion to reopen based


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60031      Document: 00516554456           Page: 2    Date Filed: 11/22/2022




                                    No. 22-60031


   on the finding that he had failed to show, for his asylum and withholding of
   removal claims, that the Pakistani government was unable and unwilling to
   control the Taliban.    Additionally, he argues that the BIA engaged in
   impermissible factfinding in violation of 8 C.F.R. § 1003.1(d)(3)(iv)(A) when
   it found he had failed to show that it would be unreasonable for him to
   relocate within Pakistan to avoid the Taliban.
          This court reviews the denial of a motion to reopen under “a highly
   deferential abuse-of-discretion standard, regardless of the basis of the alien’s
   request for relief.” Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
   2009). The BIA “abuses its discretion when it issues a decision that is
   capricious, irrational, utterly without foundation in the evidence, based on
   legally erroneous interpretations of statutes or regulations, or based on
   unexplained departures from regulations or established policies.” Barrios-
   Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).
          The BIA’s factual findings are reviewed for substantial evidence; its
   rulings of law are reviewed de novo. Gomez-Palacios, 560 F.3d at 358. Under
   the substantial evidence standard, “this court may not overturn the BIA’s
   factual findings unless the evidence compels a contrary conclusion.” Id.
          To qualify for asylum or withholding of removal, an applicant must
   show persecution “by the government or forces that a government is unable
   or unwilling to control.” Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir.
   2006); see Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006). Ali argues
   that the BIA’s finding that he failed to show that the Pakistani government
   was unable or unwilling to protect him from the Taliban is not supported by
   substantial evidence. He relies on the affidavit of Dr. Charles H. Kennedy,
   which he attached to his motion to reopen. According to Dr. Kennedy, who
   purports to be an expert on country conditions in Pakistan, “Pakistani
   institutions seem to be unwilling or unable to protect Haider Ali from the
   Taliban or related groups.” Even Dr. Kennedy acknowledges, however, that



                                          2
Case: 22-60031      Document: 00516554456          Page: 3    Date Filed: 11/22/2022




                                    No. 22-60031


   policies instituted by the Pakistani government have “slowed the rate of
   terrorist violence,” even though some areas remain “quite dangerous.”
           Ali also suggests the police response to his brother’s shooting shows
   that the Pakistani government is unable or unwilling to control the Taliban.
   As the BIA stated, though, the police sought out Ali’s brother at the hospital,
   made an official report, and referred the case for investigation.
           Ultimately, Ali has failed to demonstrate a “complete helplessness”
   by the Pakistani government to protect citizens targeted by the Taliban.
   Shehu v. Gonzalez, 443 F.3d 435, 437 (5th Cir. 2006) (internal quotation
   marks and citation omitted).      As Ali’s own expert acknowledges, the
   Pakistani government has taken steps to combat terrorist violence, which is
   on the decline. Accordingly, there is substantial evidence supporting the
   BIA’s finding that Ali failed to establish that the Pakistani government was
   unable or unwilling to control the Taliban because the record evidence does
   not compel a contrary conclusion. See Gomez-Palacios, 560 F.3d at 358.
           Finally, Ali argues the BIA engaged in impermissible factfinding in
   violation of Section 1003.1(d)(3)(iv)(A) when it found he failed to show it
   would be unreasonable for him to relocate within Pakistan to avoid the
   Taliban. A claim that the BIA “engaged in impermissible factfinding” must
   be raised in a motion to reconsider, else it presents a “wholly new ground for
   relief that arises only as a consequence of” the BIA’s error. Martinez-
   Guevara v. Garland, 27 F.4th 353, 360 (5th Cir. 2022) (internal quotation
   marks, citations, and emphasis omitted). Because Ali failed to raise his claim
   of impermissible factfinding in a motion to reconsider, it is unexhausted, and
   this court lacks jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1); Roy v.
   Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
           The petition for review is DENIED in part and DISMISSED in
   part.




                                          3